IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 00-51136
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

JESUS MARTINEZ-MONSIVAIS,

                                          Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                  USDC No. DR-99-CR-792-ALL-WWJ
                       --------------------
                           June 19, 2002

Before HIGGINBOTHAM, DAVIS, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

    Counsel appointed to represent Jesus Martinez-Monsivais on

appeal has moved to withdraw and has filed a brief as required by

Anders v. California, 386 U.S. 738 (1967).     Martinez-Monsivais

has not filed a response.

     Our independent review of the brief and the record discloses

no nonfrivolous issue.    Accordingly, counsel’s motion to withdraw

is GRANTED.    Counsel is excused from further responsibilities

herein, and the APPEAL IS DISMISSED.    See 5TH CIR. R. 42.2.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.